Citation Nr: 0000213	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased, compensable, evaluation for 
fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to November 
1985.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's hypertension is not currently manifested by 
blood pressure readings which show diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.

3.  The veteran's fibrocystic breast disease is currently 
manifested by subjective complaints of sore breasts with no 
objective findings, and no alteration of size or form.

4.  The veteran has not provided evidence of objectively 
painful post-operative breast scars.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 10 
percent, for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.104 
Diagnostic Code 7101 (1999).

2.  The criteria for an increased, compensable, evaluation 
for fibrocystic breast disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 
4.116 Diagnostic Code 7626 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the fibrocystic breast disease and hypertension disabilities 
have been properly developed.  There is no indication that 
there are additional pertinent records which have not been 
obtained.  No further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The appellant claims that her fibrocystic breast disease and 
hypertension disabilities have worsened and warrant increased 
disability ratings.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

Service connection for hypertension was granted via a rating 
decision of March 1995.  An evaluation of 10 percent was 
assigned with an effective dated of September 30, 1994.  It 
was noted that the evidence showed no symptoms, diastolic 
pressure was predominantly 90 or more, and the veteran was on 
medication.

In January 1997 the veteran submitted a claim for an 
increased rating for hypertension.  She provided private 
medical records, dated in April 1996, which showed a blood 
pressure reading of 145/100, and records, dated in July 1996, 
which showed a blood pressure reading of 138/117.  The 
veteran's compliance or noncompliance with her hypertension 
medication was not reported in either of these records.

The report of a VA examination, conducted on June 6, 1997, 
shows the veteran giving a history of systemic arterial 
hypertension for a number of years.  It was noted that on the 
day of examination she was medicated daily with 50 mg of 
Hydrochlorothiazide plus Triamterene.  She denied any 
particular exertional chest pain or ectopy.  She indicated 
some mild shortness of breath when she exerted herself, but 
she was overweight.  She complained of periodic bitemporal 
headaches that are somewhat throbbing with retronuchal 
component rather typical of a tension headache.  She denied 
any visual disturbance.  She rapidly assuages the headaches 
with Goody Powders and notes that they frequently occur when 
she has forgotten her anti-hypertensives.

Physical examination showed a height of 67 inches, weight 242 
pounds, and generally a very heavy set, overweight female.  
Her pulse rate, seated, was 80 and regular.  Seated blood 
pressure was 140/90, standing 140/92, and recumbent 130/94.  
Respirations were 18 and she appeared clinically afebrile.  
Optic fundi appeared essentially benign.  The A.V. ratio was 
3:4.  The neck veins collapsed from a normal ACV pattern at 
45 degrees with negative reflux.  The PMI of the heart was 
well within the 5th interspace, midclavicular line, in 
tapping and not suspended.  There was no clinical indication 
of left hypertrophy.  There was no atrial gallop or murmur 
present and lung fields were clear to auscultation and 
percussion.  No peripheral edema was noted.

The diagnoses rendered were systemic arterial hypertension, 
borderline on therapies; and tension headache, rapidly 
responding to non-narcotic salicylate analgesic.  The report 
of a VA breast examination, conducted on June 13, 1997, shows 
blood pressure of 150/98.

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97.  Thus, the veteran's hypertension must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  38 
C.F.R. § 4.104 (1996).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(1998).

A review of the medical evidence of record does not indicate 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, or definite symptoms.  
The veteran has provided a single instance of a diastolic 
reading of 117.  Five other readings show diastolic of 100 or 
less.  Four of these were taken within a one week period.  
The veteran has made complaints of headaches, but these have 
been diagnosed as tension headaches.  The record does not 
contain evidence of definite symptoms, as would be required 
for a 20 percent evaluation under the old criteria.  The 
Board concludes that the evidence does not show readings 
predominantly over 110 diastolic.  There are no records of 
systolic pressure over 200.  The criteria for an increased 
evaluation are not met.


2.  Entitlement to an increased, compensable, evaluation for 
fibrocystic breast disease.

Service connection for fibrocystic breast disease was granted 
via a rating decision of December 1994.  An evaluation of 
noncompensable was assigned.  It was noted that service 
medical records shows a diagnosis of fibrocystic breast 
disease.  

VA examination, conducted in November 1994, showed the 
veteran giving a history of bilateral breast mass excision in 
1982 for what she reported were benign tumors.  She reported 
that in 1985 she developed breast masses during pregnancy 
that were thought to be blocked milk ducts.  These masses 
spontaneously resolved.  She reported that she performs self-
breast examination and that she had not noticed any changes 
in her examination or any new masses.  She stated she did not 
experience mastodynia prior to menses.

Physical examination showed a curvilinear, periareolar 
incision on the left breast, located medial to the nipple, 
approximately 4 cm in length.  The right breast had a 
curvilinear incision medial to the nipple just lateral to the 
areola, approximately 3 cm in length.  There was a 1-1 1/2  cm 
nodular mobile area, deep in the right breast, below the area 
of the incision that is palpable.  There was no axillary 
adenopathy and no other masses were noted.  There was no scar 
fixation.  There was normal contour of the scar.  There was 
no muscle loss.  There was no scar tenderness and there was 
no nerve damage.  She denied the presence of aching, pain, or 
limited use of the upper extremities, except that she has 
breast pain prior to menses.  The diagnosis was mild 
fibrocystic changes bilaterally with a  1-1 1/2 cm nodule in 
the right breast that may be scar tissue secondary to a 
previous biopsy.

In January 1997 the veteran submitted a request for an 
increased evaluation for this disability.  She specifically 
claimed severe breast pain.  She presented private medical 
records.  Records of Kaiser Permanente, dated in February 
1990, show the veteran had galactorrhea from the right 
breast.  Scar from previous biopsy was noted.  Records of Dr. 
Essien, dated in April 1996, show the veteran seen for 
complaints of severe upper right abdominal pain.  Her breasts 
were noted to be large, fibrocystic, and tender.  Records 
from Grady Memorial Hospital, Atlanta, Georgia, dated in 
January 1997 show the veteran prescribed Naproxen 250 mg 
b.i.d. for breast pain.  

The report of a VA gynecological examination, conducted in 
June 1997, shows the veteran complaining of breast pain off 
and on for years worse on the left than the right and not 
related to menses.  She stated that nipple discharge had 
stopped two to three years earlier.  Examination showed scars 
from biopsy on the left and right breasts, no masses, 
lesions, or adenopathy.  The assessment was history of 
galactorrhea years ago, and menorrhagia.

In May 1998 the veteran reported that she was receiving 
private treatment for fibrocystic breast disease and would be 
submitting these records to VA in the near future.  In 
February 1999 the veteran's representative noted that the 
veteran did not wish to have a hearing, but that she would be 
submitting evidence to the effect that she had two painful 
and tender scars related to breast biopsies.  The veteran's 
claim was held for 60 days pending receipt of these items.  
No such evidence was presented to VA.

The veteran's fibrocystic breast disease is currently 
evaluated under 38 C.F.R. § 4.116 Diagnostic Code 7626 for 
post-operative residuals of breast surgery.  Diagnostic Code 
7626 provides for a noncompensable evaluation following wide 
local excision without significant alteration of size or 
form.  A 30 percent evaluation is assigned following simple 
mastectomy or wide local excision with significant alteration 
of size or form for one breast, a 50 percent for both.

The Board concludes that the evidence of record will not 
support an increased evaluation.  The objective medical 
evidence of record fails to show any alteration of size or 
form, or tender or painful scars.  Only subjective complaints 
of pain or tenderness are recorded.  No objective findings of 
masses or disease entities are shown.


ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for hypertension is denied.
Entitlement to an increased, compensable, evaluation for 
fibrocystic breast disease is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

